                                          Case 3:18-cv-07797-JSC Document 46 Filed 02/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAMJI GOVINDARAJAN,                               Case No. 18-cv-07797-JSC
                                                        Plaintiff,
                                   8
                                                                                           JUDGMENT
                                                 v.
                                   9

                                  10     GOVERNMENT EMPLOYEE
                                         INSURANCE COMPANY,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          By Order filed February 5, 2020, the Court granted Defendant’s motion for summary

                                  14   judgment on the three causes of action asserted in Plaintiff’s complaint. Accordingly, the Court

                                  15   enters judgment in favor Defendant and against Plaintiff on all claims.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 5, 2020

                                  18

                                  19
                                                                                                   JACQUELINE SCOTT CORLEY
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
